Citation Nr: 0836929	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-38 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for a mandibular 
condition.

2.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for residuals of dental 
trauma, claimed as chronic gum disease, dental pain and loss 
of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Thereafter, the veteran's claims folder was 
transferred to the RO in Boston, Massachusetts.  In August 
2007 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In April 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A June 1986 rating decision denied service connection for 
a mandibular condition on the basis that there was no 
evidence of a current disability.  The veteran did not 
initiate an appeal of the adverse determination.

3.  The evidence received since the June 1986 rating decision 
is either cumulative or redundant or does not supply evidence 
the absence of which was a specified basis for the last final 
disallowance, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
mandibular condition.

4.  A September 1996 rating decision denied service 
connection for residuals of dental trauma on the basis that 
there was no evidence of dental trauma in service.  The 
veteran did not initiate an appeal of the adverse 
determination.

5.  The evidence received since the September 1996 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.

6.  The veteran is not shown to have had a dental trauma in 
service.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision, which denied entitlement 
to service connection for a mandibular condition, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
mandibular condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The September 1996 rating decision, which denied 
entitlement to service connection for residuals of dental 
trauma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

4.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for residuals of dental trauma.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  Residuals of a claimed dental trauma, to include chronic 
gum disease, dental pain and loss of teeth, were neither 
incurred in nor aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), The United 
States Court of Claims for Veterans Appeals held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claims to reopen his previously 
denied claims of entitlement to service connection for a 
mandibular condition and for residuals of dental trauma, the 
Board observes that an August 2007 remand noted that the 
veteran's claims had previously been denied in 1986 and 1996 
rating decisions.  After noting the bases for the prior 
denials, the Board directed the RO to issue VCAA notice to 
the veteran in compliance with Kent.  In October 2007, the RO 
issued a VCAA notice to the veteran which informed him of the 
evidence generally needed to support claims to reopen his 
previously denied claims for service connection for a 
mandibular condition and for residuals of dental trauma; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The October 2007 letter also 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the October 2007 VCAA notice did not 
adequately inform the veteran regarding the specific bases 
for the prior 1986 and 1996 rating decisions' denials of his 
claims for service connection for a mandibular condition and 
for residuals of dental trauma respectively, the Board notes 
that the August 2007 Board remand did provide the specific 
bases.  The Board finds that the October 2007 VCAA notice did 
inform the veteran of what evidence would be necessary to 
substantiate the elements required to establish the claims, 
and that such notice in conjunction with the August 2007 
remand provided adequate notice to the veteran with regard to 
his claims to reopen.  Kent, supra.  Moreover, in December 
2007, the veteran responded to the October 2007 VCAA notice, 
indicating that he would provide further evidence in support 
of his claims and acknowledged that he had 60 days to submit 
the evidence.  Other than his written contentions, submitted 
at that time, the veteran has provided no further evidence in 
support of his claims.  The RO issued a supplemental 
statement of the case in April 2008 and his representative 
submitted argument in August 2008.  Therefore, the Board 
finds that the RO's October 2007 VCAA notice, in conjunction 
with the August 2007 remand also provided the veteran, 
substantially complies with the Board's remand direction.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Although the VCAA notice letter was provided the veteran 
after his claims were adjudicated, the subsequent 
readjudication of the claims have cured any defect with 
regard to the time of notice.  Cf. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, as noted previously, the veteran 
has been provided with several opportunities to submit 
evidence and argument in support of his claims.  Therefore, 
the Board finds that any defect with respect to the timing of 
the receipt of the VCAA notice requirements for his claims is 
harmless error in this case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluation and treatment 
records and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was 
afforded a personal hearing at the RO and a transcript of his 
and his wife's testimony at this hearing is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

New and Material Evidence to Reopen

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran is seeking to reopen his claims of entitlement to 
service connection for a mandibular condition and for 
residuals of dental trauma, claimed as chronic gum disease, 
dental pain and loss of teeth, which were previously denied 
by the RO in June 1986 and September 1996 rating decisions 
respectively.  

Mandibular Condition

The claim for a mandibular condition was originally denied in 
a June 1986 rating decision on the basis that there was no 
evidence of a current disability.  The veteran did not appeal 
the decision.  Therefore, the June 1986 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.204, 20.1103 (2007). 

The evidence associated with the claims file subsequent to 
the June 1986 rating decision includes VA medical records, 
private medical records, and a January 1988 VA examination 
report as well as the veteran's own assertions and a 
transcript of his and his wife's testimony at an April 2007 
personal hearing.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
June 1986 rating decision and, the Board finds that he has 
not submitted new and material evidence.  The June 1986 
denial was based on the lack of evidence of a current 
mandibular condition.  The veteran has submitted no objective 
evidence showing he has a currently diagnosed mandibular 
condition.  The evidence submitted since the June 1986 rating 
decision consists predominantly of VA treatment records 
showing no more than ongoing dental treatment for the 
veteran's complaints, predominantly the extraction of several 
teeth in 1989 and private treatment records indicating the 
veteran was fitted for dentures in 2001.  The additional 
medical reports received do not raise a reasonable 
possibility of substantiating the claim.  

With respect to the veteran's own statements and testimony, 
the Board finds that his assertions alone cannot be 
dispositive of the issue for purposes of reopening the claim.  
Indeed, the veteran testified that physicians had told him 
that he has a jaw problem.  He further testified that he is 
unable to chew most meats as a result of his jaw problem 
which he etiologically links to his inservice vehicular 
accident.  The record on appeal does not indicate that the 
veteran has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to whether he currently has 
a mandibular condition or whether such condition, if 
existent, would be etiologically linked to his service or any 
incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Generally, laypersons are not competent 
witnesses when it comes to offering medical opinions or 
diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  While he can report what he 
experiences, the veteran's assertions are essentially 
cumulative of his prior claims and are not deemed to be "new 
and material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

For these reasons, the Board determines the evidence 
submitted subsequent to the June 1986 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for a mandibular 
condition must be denied.  38 U.S.C.A. § 5108.

Residuals of Dental Trauma

The veteran's claim for service connection for residuals of 
dental trauma, identified as chronic gum disease, dental pain 
and loss of teeth, was originally denied in a September 1996 
rating decision on the basis that there was no evidence of 
dental trauma in service.  The veteran did not appeal the 
decision.  Therefore, the September 1996 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.204, 20.1103 (2007). 

The evidence associated with the claims file subsequent to 
the September 1996 rating decision includes private medical 
records, and the veteran's own assertions and a transcript of 
his and his wife's testimony at an April 2007 personal 
hearing.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the September 
1996 rating decision and finds that this evidence constitutes 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for residuals of dental 
trauma.  This evidence is certainly new, in that it was not 
previously of record.  The evidence is also material in that 
it relates to an unestablished fact necessary to substantiate 
the veteran's claim.  Specifically, the newly submitted 
evidence addresses the inservice incident that allegedly 
caused dental trauma.  As noted above, the 1996 denial was 
based on the lack of evidence of any dental trauma in 
service.  However, at the time of the 1996 rating decision, 
the veteran alleged dental trauma during basic training only.  
Presently, he asserts that his upper front teeth were knocked 
out during a September 1982 car accident and that he 
sustained further dental trauma as a result of the accident.  
An undated private treatment record also notes the veteran's 
history of dental problems that developed following a car 
accident in service.  As his service medical records clearly 
document treatment for other injuries suffered from the 
September 1982 accident, and presuming the credibility of the 
veteran's most recent statements regarding his inservice 
dental trauma, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for residuals of dental trauma.  

For these reasons, the Board determines the evidence 
submitted subsequent to the June 1986 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for residuals of dental trauma.  38 
U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim and, as he has been provided appropriate 
notice as discussed above, the Board may now proceed to 
evaluate the merits of the claim. 

Service Connection

As noted above, the veteran is claiming service connection 
for the residuals of dental trauma as a result of his 
documented September 1982 car accident in service.  He 
contends that his upper two front teeth were knocked out at 
the time of the accident and that he has subsequently 
suffered chronic gum disease, dental pain and the loss of 
other teeth as a result of the original dental trauma.  

Review of the service medical and dental records do not show 
any complaints of or treatment for trauma to any of the 
veteran's teeth at the time of his September 1982 car 
accident.  The records do show treatment for a laceration on 
his chin as a result of the accident.  Despite numerous other 
injuries, there is no evidence that the veteran was treated 
for any traumatic loss of any teeth at the time of his 
September 1982 accident.  His service dental records do show 
that the veteran had severe gingivitis as early as February 
1981 and that it was recommended that three of his top front 
teeth be extracted in March 1982, prior to his car accident.  
An August 1983 report of medical history shows the veteran 
denied any severe tooth or gum trouble and the accompanying 
separation examination merely shows that the veteran was Type 
III, Class A qualified for dental defects and diseases.  
However, the veteran was discharged for other injuries 
sustained during the 1982 accident pursuant to a Medical 
Board Evaluation.  

In his December 1984 claim, the veteran alleged that he was 
having severe facial and dental problems as a result of his 
1982 car accident.  An October 1985 VA dental examination 
report notes the veteran's reported history of having lost 
his two maxillary front teeth as a result of the September 
1982 car accident in service.  The examiner noted that the 
two front teeth were missing as well as five other teeth and 
that the veteran had poor oral hygiene with moderate chronic 
periodontitis and gingivitis.  The diagnoses included evulsed 
front teeth with partial loss of the alveolar bond; residual 
epithelial tract; and periodontal disease and caries.  
Although service connection was later denied for a mandibular 
condition in the June 1986 rating decision, the evidence of 
record shows that the veteran was provided VA dental 
treatment in 1989.  His dental treatment was subsequently 
discontinued when the veteran failed to keep follow-up 
appointments. 

In a July 1995 letter, the veteran claimed that he suffered 
severe dental and facial trauma in December 1980 in basic 
training when he fell.  As noted above, the September 1996 
rating decision denied his claim on the basis that there was 
no evidence of dental trauma.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 38 U.S.C.A. § 1131.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

After review of the record the Board finds that the 
preponderance of the evidence of record does not show that 
the veteran sustained dental trauma to his teeth in service.  
In this regard, it is noted that there is no indication that 
the veteran sustained any dental injury in the service 
records, which include extensive medical records related to 
injuries sustained in his September 1982 car accident and 
subsequent treatment, as well as dental records indicating 
severe periodontal and gum disease, as well as the 
recommendation that the two top front teeth be extracted 
prior to the 1982 car accident.  Moreover, there is no 
evidence of any complaints, findings, treatment or diagnoses 
with regard to the veteran's alleged fall during basic 
training in 1980.  

The Board finds that the veteran is competent to state that 
he injured his teeth in either the alleged fall during basic 
training in 1980 or his documented inservice car accident in 
September 1982.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994.  Pursuant to Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir., 2006), the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  However, 
the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's lay 
evidence.  Id. at 1336-1337.

The Board finds that the veteran's recent statements, as well 
as those given in 1984, relating his dental problems, 
including gum disease, to inservice dental trauma are less 
probative than the contemporaneous medical and documentary 
evidence of record which are negative for any complaints 
related to dental trauma at any time during his service, 
particularly during basic training or at the time of his 
September 1982 car accident.  As discussed above, the 
veteran's service treatment records are negative for any 
complaints of traumatic loss of any teeth.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the veteran's current 
recollections that he has experienced the traumatic loss of 
his two top teeth in the September 1982 accident with 
subsequent gum disease and further loss of teeth is 
persuasive evidence against the veteran's claim.  In fact, 
service dental treatment records indicate that the veteran 
had severe gum disease and that several extractions had 
either been accomplished or had been recommended prior to his 
1982 accident.  This objective, competent evidence weighs 
heavily against his claim.  The veteran's lay statements, 
unsupported by other evidence, are insufficient to show that 
his current dental disabilities, to include chronic gum 
disease and the loss of teeth, are a result of trauma 
suffered in service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As there is no indication in the record that 
the veteran has specialized medical training, the Board must 
conclude that as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite expertise to present opinions regarding diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board assigns little probative value 
to the veteran's contentions, based on his recollection of 
events that occurred many years ago, that his current gum 
disease and loss of teeth is the result of dental trauma in 
service.

The Board also finds the undated private medical record 
noting that the veteran had dental problems as a result of a 
car accident in service to be of little probative value.  
Evidence which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the Board determines that the preponderance of the evidence 
is against service connection for residuals of dental trauma, 
to include chronic gum disease, dental pain and loss of 
teeth.  38 U.S.C.A. § 5107(b).  The appeal is denied.




ORDER

New and material evidence not having been received, the claim 
for service connection for a mandibular condition is not 
reopened.  The appeal is denied.

New and material evidence having been received; the claim for 
service connection for residuals of dental trauma, to include 
chronic gum disease, dental pain and loss of teeth, is 
reopened and to that extent is granted.

The claim for service connection for residuals of dental 
trauma, to include chronic gum disease, dental pain and loss 
of teeth, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


